DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on September 24, 2021 have been received and entered. Claims 15, 27, 28, 31, 32, 36 and 37 have been amended, while claims 1-14, 16-19, 21-26, 29, 33-35, 38-48 have been canceled. The Burrows’s declaration filed on September 24, 2021 has been received and considered. The declaration will be discussed in details below as it pertains to the rejection.  Claims 15, 20, 27-28, 30-36 and 37 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 15-20 (group II) in the reply filed on January 292, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of an artificial DH segment comprising i) the fusion of naturally-occurring DH gene segments and/or ii) as 23 (+/-1) bps recombination signal sequence (RSS) spacer as species for an artificial DH segment is acknowledged. Upon further consideration, election of species requirement between different species of artificial DH segment is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
Claims 15, 20, 27-28, 30-36 and 37 are under consideration. 

Priority
This application claims priority from a foreign application no 17198800.9 filed on October 27, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15,  27- 30, 33-34,  and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tuaillon et al (Eur J lmmunol (2000) 30:2998-3005, IDS) as evidenced by Zemlin et al (J Mol Biol (2003) 334:733-749, IDS) and Stamatopoulos et al (Leukemia (1999) 13, 601–604), Wabl et al (US patent publication 20130219535, 8/22/2013) as evidenced by  Briney et al  (Immunology (2012) 137:56-64, IDS).
Claims interpretation: an artificial DH gene segment is interpreted to comprise the fusion of naturally occurring DH gene segment and deletion of one or more stop codon. 
With respect to claim 15, 27, Tuaillon et al teach a transgenic mouse containing the pHC1 construct that produces VDDJ rearrangements, wherein the rearrangements involves two or more D gene segments that are relatively frequent (page 3003, col. 1, para. 2). Tuaillon et al further teaches that the length of the HCDR-H3 is at least 10 amino acid (see figure 2). It is further disclosed that the transgenic mouse comprises an immunoglobulin heavy chain locus comprising at least two fused DH gene segments, wherein at least one DH gene segment is human (i.e. heterologous). Further, at least a portion of the B cells of the transgenic mouse would express a VDDJ rearrangement comprising a DH-DH fusion in its genome. Tuaillon et al discloses specific D gene segments in the minilocus that include D2-1, D3-9, D3-10, D4-11, D5-12, D6-13, DIR2, D1-14, D2-15, D7-D27 (see figure 1). In view of foregoing, it is apparent that Tuaillon et al that each gene segment in the minilocus including each DH gene segment) participates in rearrangement, and therefore the resulting rearrangements must necessarily encode an HCDR3 amino acid sequence of at least 10 amino acids. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The humans and mice naturally produce antibodies with HCDR3s that are at least 10 amino acids in length is evidenced by Fig 1 of Zemlin et al who teaches that the length distribution of all unique and functional human and murine CDR-H3 regions of immuno-globulins produced from a normal VDJ architecture would have HCDR3s that are at least 10 amino acids in length (see figure 1 of Zemlin). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Tuaillon et al differ from claimed invention by not disclosing (i) heterologous DH gene segment that is mutated to delete stop codons in reading frame, (ii) heterologous intergenic region (claim 33) and DH construct is a chimeric DH construct comprising at least one human DH gene segment and at least one heterologous DH gene segment, which is of a bovine origin.
However, before the effective filing date of instant application, mutating DH gene segment to delete stop codons in reading frames was routine in prior art to improve the potential diversity of DH gene segments. For instance, Stamatopoulos disclose removing unfavorable D gene sequence characteristics through excision of stop codons, or by mutations within D gene segments (see page 603, col, 2para. 2, para. 2). The combination of reference differ from claimed invention by not disclosing heterologous intergenic region (claim 33).
Wabl et al teach a transgenic mice comprising a human immunoglobulin heavy chain locus comprising a "partially human immunoglobulin region locus that comprises VH coding sequence….further comprises human D and J gene coding sequences" (para. 11). Wabl further discloses that the (partially) human immunoglobulin locus comprises "intervening sequences based on the intervening sequences in the non-human mammalian host loci and human coding regions for human D and J genes" (para. 67). It is noted that DH-DH fusion occurs naturally in mammals, as evidenced by Briney who teaches "V(DD)J recombination can occur across the spectrum of diversity genes, indicating that virtually all recombination signal sequences that flank  diversity genes are amenable to V(DD)J recombination" (Summary ); and that "D-D fusions, which result in VH(DHDH)JH recombination, are thought to be prohibited by the 12/23 rule, but such non-12/23 recombination events have been demonstrated to occur in both in vitro and in vivo systems" (page 57, para. ). Thus, Briney provide evidence that DH-DH fusions are found in VDDJ rearrangements occurring naturally.
Regarding fusion of DH-DH, Wabl et al inherently detach a direct DH-DH fusion because the mouse of must necessarily include B cells that would naturally produce at least some VDDJ rearrangements (see Briney). Wabl et al teach transgenic mice comprising"[an] introduced partially human immunoglobulin region that comprises human V H gene coding regions, and further comprises i) human D and J gene coding sequences and ii) non-coding D and J gene and pre-DJ sequences based on the endogenous genome of the non-human vertebrate host (para. 15). Specifically, Wabl teach partially human immunoglobulin genome comprising i) a VH region 619 comprising 44 human VH coding regions and intervening sequences based on the mouse genome endogenous sequences; ii) a 10kb pre-DJ region 621 comprising mouse sequence; and iii) a DJ region comprising human D and J gene coding regions and intervening sequences based 
Wabl et al also teach the replacement of the endogenous portion of any immunoglobulin region with the partially human immunoglobulin region in the ES cell to produce transgenic mouse (see para 26). It is disclosed that vector comprising a nucleic acid encoding a site-specific recombination site, a partially human nucleic acid, and optionally a selectable marker gene is used to modify an endogenous immunoglobulin region in a host using recombinase-mediated site-specific recombination. The recombination site of the targeting vector is suitable for site-specific recombination with another corresponding recombination site which has been inserted into a genomic sequence of the host cell (e.g., via a homology targeting vector), adjacent to an immunoglobulin region which is to be modified. Integration of a partially human sequence into a recombination site in an immunoglobulin region results in replacement of the endogenous region by the introduced partially human region (see para. 53).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art seeking to produce immunoglobulins having long HCDR3 sequence with an improved immunoglobulin repertoire would modify the genomic locus of the mouse disclosed in Tuaillon so the VDDH gene segments include heterologous intergenic regions (mouse) using the method disclosed in Wabl, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because the modification would result in retaining endogenous regulatory sequences for promoting efficient antibody production and antigenic recognition. It would have been further obvious to one of ordinary skill in the art to remove unfavorable D gene sequence characteristics through excision of stop codons, or by mutations within D gene segments in order to improve antibody diversity as suggested by Stamatopoulos. 
One of skill in the art would have been expected to have a reasonable expectation of success because Briney provided evidence that DH-DH fusions are present in VDDJ rearrangements naturally and the mouse modified to include the intergenic regions of Wabl would implicitly produce some antibodies resulting from a VDDJ rearrangement, and at least a portion of the B cells circulating in the peripheral bloodstream of the mouse would be expressing a VDDJ rearrangement comprising a DH-DH fusion in its genome. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 15,  20, 30-32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tuaillon et al (Eur J lmmunol (2000) 30:2998-3005, IDS) as evidenced by Zemlin et al (J Mol Biol (2003) 334:733-749, IDS) and Stamatopoulos et al (Leukemia (1999) 13, 601–604), Wabl et al (US patent publication 20130219535, 8/22/2013) as evidenced by  Briney et al  
The teaching of Tuaillon, Zemlin, Stamatopoulos, Wabl, Briney have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing that the DH construct is a chimeric DH construct comprising at least one human DH gene segment and at least one heterologous DH gene segment, which is of a bovine origin. 
Wang et al teach the production of fusion HCDR3 comprising antibodies using expression vectors. Wang taches fusion protein HCDR3 consisting of human and bovine DH gene fragments (see figure 1) for therapeutic purposes. Wang further discloses the bovine HCDR3 have bovine DH-2 gene segment that encodes the sequence TTVHQ sequence that in common for the long CDR3 (Wang Patent Table 4). Wang publication describes CDR3 sequencing of bovine B cells showing long HCDR3 sequences has more than 56, 59 to 66 amino acid amino acids (see page 5, figure 1 and 4) (limitation of claims 36 and 37). Wang further contemplate producing transgenic moue expresses the germline antibody polypeptide (see col. 56, para. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art seeking to produce immunoglobulins having long HCDR3sequence with an improved immunoglobulin repertoire would modify the genomic locus of the mouse disclosed in Tuaillon and Wabl by in situ replacing human DH with DH-2 gene segment encoding the sequence TTVHQ that is common for the long CDR3 as disclosed in Wang using the method reported in Wabl, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because art teaches that bovine DH2 is long enough to be the genetic basis behind ultralong CDR H3s (See Wang, page 1383, col. 2, para. 2 ) for therapeutic purposes.  Further, BLV1H12 ‘‘TSVHQ’’ motif (TTVHQ in the VHBUL germline) is known to be highly conserved in bovine antibodies with ultralong CDR H3s (Figure 1B). One of skill in the art would have been expected to have a reasonable expectation of success as Briney provided evidence that DH-DH fusions are present in VDDJ rearrangements naturally and the mouse modified to include the intergenic regions of Wabl would implicitly produce some antibodies resulting from a VDDJ rearrangement, while replacement of the endogenous portion of any immunoglobulin gene segment with corresponding gene segment from another species (bovine) at the endogenous immunoglobulin region in the ES cell to produce transgenic mouse was routine and reported by Wabl. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicants disagree with the rejection arguing at best the references provide disclosures of VDDJ rearrangements, which are not the same as a DH-DH fusion in the locus. Applicant argues that one of ordinary skill in the art would have not looked Stamatopoulos for a teaching 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Tuaillon et al. to formulate the grounds for teaching away. In the instant, claim 15 broadly read on a transgenic mouse comprising an endogenous immunoglobulin heavy chain variable region locus comprising VH and JH gene segments, and a long DH (LDH) expression cassette inserted into the endogenous immunoglobulin heavy chain variable region locus in place of an endogenous DH segment, said expression cassette  by recombination. In fact, dependent claim. The term two fused human DH gene segment broadly read an artificial fusion of the DH gene segments or a fusion arising from naturally occurring recombination of DH gene segments in the immunoglobulin heavy chain locus in a mouse. To the extent, Tuaillon teaches transgenic mouse containing the pHC1 construct that produces VDDJ rearrangements, wherein the rearrangements involves two or more D gene segments that are relatively frequent (page 3003, col. 1, para. 2), it is applicable to the rejection. The fusion disclosed in Tuaillon does not distinguish DH-DH fusion or DH-DH fusion comprising a heterologous intergenic region (claim 27) from any different from an unrearranged locus. Additionally, with respect to claim 2 reciting fused heterologous DH gene segments that are separated by intergenic sequence would require steps of rearrangement for it to be joined. Further, given the breadth of claim that do not exclude the state the DH-DH fusion is not resulting from rearrangement. The Burrows’s declaration (para. 10 and 17 of declaration) is deficient to the extent, it fails to address as to how DH-DH fusion resulting from rearrangement as disclosed in prior art is different from the DH-DH fusion recited in the claim. The claims further do not specify that the transgenic mouse includes any specific extent of fused DH gene segments. Thus, claims as written in part read naturally occurring VDDJ rearrangements from a transgenic mouse for the obviousness purposes.
 As previously indicated, Wabl et al teach a transgenic mice comprising a human immunoglobulin heavy chain locus comprising a "partially human immunoglobulin region locus that comprises VH coding sequence….further comprises human D and J gene coding sequences" (para. 11). Wabl further discloses that the (partially) human immunoglobulin locus comprises "intervening sequences based on the intervening sequences in the non-human mammalian host loci and human coding regions for human D and J genes" (para. 67). It is noted that DH-DH fusion occurs naturally in mammals, as evidenced by Briney who teaches "V(DD)J recombination can occur across the spectrum of diversity genes, indicating that virtually all recombination signal sequences that flank  diversity genes are amenable to V(DD)J recombination" (Summary ); and that "D-D fusions, which result in VH(DHDH)JH  discloses an immunoglobulin heavy chain locus that comprises separate DH gene segments wherein at least one is a human DH gene segment connected by a heterologous intergenic region of a different species of origin (the coding regions are human, and the intergenic regions are mouse). Applicants' selective reading of Tuaillon ignores the teachings of the reference of Wabl et al. There is no requirement for Tuaillon et al. to teach that which is clearly taught by Wabl et al. In view of foregoing, it would have been obvious to modify the locus of Wabl so the DH gene segments include heterologous intergenic regions as this modification would result in retaining endogenous regulatory sequences for promoting efficient antibody production and antigenic recognition. One of ordinary skill in the art would conclude that the transgenic mouse modified to include the intergenic regions of Wabl would implicitly produce antibodies resulting from a VDDJ rearrangement, and at least a portion of the B cells circulating in the peripheral bloodstream of the mouse would be expressing a VDDJ rearrangement comprising a DH-DH fusion in its genome, with reasonable expectation of success. 
In response to applicant's argument that Stamatopoulos teaches VHDHJH rearrangement, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Stamatopoulos is merely cited to demonstrate that it would have been obvious to one of ordinary skill in the art to remove unfavorable D gene sequence characteristics through excision of stop codons, or by mutations within D gene segments in order to improve antibody diversity. 
In response to applicant’s argument that natural antibody heavy chain recombination can result in the incorporation of multiple diversity gene is rare and low level (1 in 800 circulating B cells) (see para. 17 of the declaration), it is noted that applicant in part agree that it was known in the art that mice will produce DH-DH fusions V(DD)J recombination at a low level. As 
On pages 17-18 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the base claim to recite a recombinant DH construct comprising at least two fused DH gene segments encoding an HCDR3 amino acid sequence with a length of at least 10 amino acids, wherein at least one of the DH gene segments is a heterologous DH gene segment, and said at least two fused DH gene segments comprise separate DH gene segments, wherein at least one is a human DH gene segment connected by a mouse intergenic region, instant obviousness rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 112 
Claims 15, 20, 27-37 were rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claim 15 obviates the basis of the rejection. 
Conclusion
 No claims allowed. 

Zemelin et al (J Immunol 2008; 181:8416-8424) discloses preference for deletion over inversion that discourages use of inverted RF1, RF2, and RF3 (abstract).
Ippolito et al (WO/2004/094603) Liu et al (PNAS, 2015, 1356-1361, IDS) teaches describes the production of fusion HCDR3 comprising antibodies using expression vectors.
Zhang et al (ACS Chem Biol. 2013 October 18; 8(10): 2117–2121, IDS) describes the cloning of fusion protein HCDR3 consisting in the combination of human and bovine DH gene fragments. The fused protein is expressed in a vector.
Yu et al (Frontiers in Immunology, 2014, 5, 1-8) means for obtaining long CDR3 sequences.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632